                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION

FOODONICS INTERNATIONAL, INC., )
a Florida corporation,
                                  )
        Plaintiff,
                                  )
v.                                                Case No. 3:17-cv-1054-J-32JRK
                                  )
DINA KLEMPF SROCHI, as Trustee
of the LAURA JEAN KLEMPF          )
REVOCABLE TRUST, a Florida trust,
                                  )
        Defendant.
                                  )

DINA KLEMPF SROCHI, as Trustee             )
of the LAURA JEAN KLEMPF
REVOCABLE TRUST, a Florida trust,          )

       Counterclaim Plaintiff,             )

v.                                         )

FOODONICS INTERNATIONAL, INC., )
a Florida corporation, and KEVIN
JACQUES KLEMPF,                  )

       Counterclaim Defendants.            )


         COUNTERCLAIM PLAINTIFF’S UNOPPOSED MOTION
      FOR EXTENSION OF TIME TO RESPOND TO COUNTERCLAIM
     DEFENDANTS’ AMENDED MOTION TO DISSOLVE LIS PENDENS

       Counterclaim plaintiff Dina Klempf Srochi, as Trustee of the Laura Jean Klempf

Revocable Trust (the “Trust”), moves for an extension of time to file a response to the

Counterclaim Defendants’ Amended Motion to Dissolve Lis Pendens (the “Motion to

Dissolve”; Doc. No. 225), and in support says:
       1.     The response to the Motion to Dissolve is due to be served on February

26, 2020.

       2.     The Trust requests an extension of 7 days within which to file a response

to the Motion to Dissolve because adequate preparation of the response will require the

additional time requested.


                              MEMORANDUM OF LAW

       Pursuant to Federal Rule of Civil Procedure 6(b), the Court can extend time for

responding to a pleading upon a showing of good cause. Here, good cause for an

extension of time is shown, the counterclaim defendants do not oppose the relief

requested in this motion as evidenced by the Local Rule 3.01(g) certification below,

and granting the motion will not prejudice either party or the proceedings.

       WHEREFORE, the Trust respectfully requests that this Court enter an order

granting an extension of 7 days (up to and including March 4, 2020), in which to file a

response to the Motion to Dissolve.


                             Local Rule 3.01(g) Certification

       Pursuant to Local Rule 3.01(g), counsel for the Trust certifies that he has

conferred in good faith with counsel for the counterclaim defendants, who does not

oppose the relief requested in this motion.




                                              2
SMITH HULSEY & BUSEY


By:    /s/ James H. Post
       James H. Post
       Michael E. Demont
       R. Christopher Dix

Florida Bar Number 0175460
Florida Bar Number 364088
Florida Bar Number 036988
One Independent Drive, Suite 3300
Jacksonville, Florida 32202
(904) 359-7700
(904) 359-7708 (facsimile)
jpost@smithhulsey.com
mdemont@smithhulsey.com
cdix@smithhulsey.com

Attorneys for Counterclaim Plaintiff, Dina
 Klempf Srochi, as Trustee of the Laura
 Jean Klempf Revocable




3
                                      Certificate of Service

          I certify that on this 24th day of February, 2020, I electronically filed the foregoing

with the Clerk of Court through the Court’s CM/ECF electronic notification system, which

will send a Notice of Electronic Filing to all CM/ECF participants in this case. I further

certify that I mailed the foregoing document and the notice of electronic filing by first-

class mail to the following non-CM/ECF participants: none.


                                                                 /s/ James H. Post
                                                                    Attorney
1061845




                                                4
